DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on July 26, 2022:
 	Claims 1-2, 4-11, 13-16, and 18-20 are pending;
	Claims 1, 4-8, 11, and 13-16 have been amended; and
	Claims 3, 12, and 17 has been cancelled.
Response to Arguments
3.	Applicant's arguments on pages 7-8, filed on July 26, 2022, have been fully considered and are persuasive. The rejection of claims 1-2, 4-11, 13-16, and 18-20 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-2, 4-11, 13-16, and 18-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 11, and 16.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a supermode filtering waveguide (SFW) emitter disposed on the semiconductor substrate and formed as a ridge portion extending from a base portion, the SFW emitter comprising: a first optical waveguide disposed in the base portion; a spacer layer; a second optical waveguide disposed in the ridge portion and spaced apart from the first optical waveguide by the spacer layer, wherein the second optical waveguide is evanescently coupled with the first optical waveguide and configured in conjunction with the first optical waveguide to selectively propagate only a first mode of a plurality of optical modes; and an optically active region disposed in one of the first optical waveguide and the second optical waveguide”.
Regarding claim 11, 
None of the cited prior arts discloses the claimed method of independent claim 11, in particular having the limitation of “forming a second optical waveguide above the spacer layer by forming a ridge portion extending from a base portion, wherein the first optical waveguide is disposed in the base portion, wherein the second optical waveguide is disposed in the ridge portion, and wherein the second optical waveguide is configured, in conjunction with the first optical waveguide, to selectively propagate only a first mode of a plurality of optical modes; forming an optically active region in one of the first optical waveguide and the second optical waveguide; and forming a second cladding layer over the second optical waveguide”.
Regarding claim 16, 
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “a supermode filtering waveguide (SFW) emitter contacting the second surface and formed as a ridge portion extending from a base portion, the SFW emitter comprising: a first optical waveguide disposed in the base portion; a spacer layer; a second optical waveguide disposed in the ridge portion and spaced apart from the first optical waveguide by the spacer layer, wherein the second optical waveguide is evanescently coupled with the first optical waveguide and configured, in conjunction with the first optical waveguide, to selectively propagate only a first mode of a plurality of optical modes; and an optically active region disposed in one of the first optical waveguide and the second optical waveguide, wherein, when the second surface contacts the first surface, one of the first optical waveguide and the second optical waveguide is optically aligned with the optical component in at least one dimension”.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828